                                           Case 3:20-cv-02853-JD Document 11 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE RED,                                       Case No. 20-cv-02853-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER GRANTING EXTENSION
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 10
                                  10     QUINCY HECK,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of time (Docket No. 10) is granted. In light of the

                                  14   current public health crisis, an amended complaint shall be filed by September 16, 2020.

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 31, 2020

                                  17

                                  18
                                                                                                    JAMES DONATO
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
